Citation Nr: 0603156	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders, hips, knees, feet and neck.

2.  Entitlement to service connection for congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Decatur, Georgia.

In April 2005, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In addition, on the veteran's VA Form 9, he indicated that 
his congestive heart failure and shortness of breath have 
caused sleep apnea.  This matter is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

At the April 2005 video conference hearing, the veteran 
stated that he was first diagnosed with congestive heart 
failure two years prior and that he receives treatment at the 
Muskogee and Montgomery VA facilities.  No VA records are 
currently in the file.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for VA medical records must be made since the 
evidence is not currently complete.  

In addition, the appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
condition(s) upon which such benefits were awarded is not 
evident from the record, but he has testified that it was due 
to his physical condition following a total hip replacement.  
VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The veteran has submitted letters from Dr. Carlton Savory, 
who has treated him since 1989.  Some of Dr. Savory's records 
were obtained in 1990, in connection with a prior claim, but 
records for treatment from 1990 to the present are not in the 
file.  Since these records may be relevant to the veteran's 
claims, particularly his arthritis claim, VA should obtain 
them.

Further, the record includes a VA examination performed under 
contract by QTC Medical Services.  Although the veteran was 
afforded a VA examination in conjunction with his claims for 
service connection, this examination is not adequate for 
appellate purposes.  No opinion was given as to the likely 
etiology of the veteran's claimed disorders.  Considering the 
in-service treatment for multiple orthopedic injuries 
following the automobile accident and the extensive cardiac 
follow-up at the time, there is sufficient evidence of in-
service disease or injury to warrant obtaining etiology 
opinions.  The Board, therefore, concludes that an additional 
VA examination is needed to adequately adjudicate the issues 
on appeal.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Ask the veteran to (a) submit any 
evidence in his possession relevant to 
the claims and (b) complete a release 
authorizing VA to obtain his complete 
treatment records from Dr. Carlton 
Savory. Then, request these records, and 
if they are not obtained, inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the veteran's complete 
treatment records from the VA medical 
facilities in Muskogee and Montgomery.  

4.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA examination with a 
rheumatologist to determine the etiology 
of his present arthritis of the 
shoulders, hips, knees, feet, and neck.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current arthritis 
of the shoulders, hips, knees, feet, and 
neck is related to the motor vehicle 
accident suffered during the veteran's 
active duty service or to any incident of 
active service.  Please see, e.g., 
service medical records, report of 1967 
VA examination, and Dr. Savory's opinion 
concerning leg length discrepancy.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
5.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA examination with a 
cardiologist to determine the etiology of 
his present congestive heart failure.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current congestive 
heart failure is related to cardiac 
symptoms documented during the veteran's 
active duty service or to the motor 
vehicle accident suffered during the 
veteran's active duty service.  Please 
see, e.g., service medical records, 
report of 1967 VA examination, and 1967 
VA hospitalization report.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


